UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-7447



ROBERT CHARLES BRANSCOME,

                                              Petitioner - Appellant,

          versus

RONALD ANGELONE, Director,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Robert R. Merhige, Jr., Senior
District Judge. (CA-95-207-R)


Submitted:   December 14, 1995             Decided:   January 17, 1996


Before ERVIN, Chief Judge, and WIDENER and WILKINS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Robert Charles Branscome, Appellant Pro Se. Katherine P. Baldwin,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order and order

on reconsideration denying relief on his 28 U.S.C. § 2254 (1988)

petition. We have reviewed the record and the district court's

opinion and find no reversible error. Accordingly, we deny a cer-

tificate of probable cause to appeal and dismiss the appeal on the
reasoning of the district court. Branscome v. Angelone, No. CA-95-
207-R (E.D. Va. July 17, 1995 & Aug. 8, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                         DISMISSED




                                  2